

114 HR 6333 IH: To amend title XVIII of the Social Security Act with respect to the accreditation of osteopathic residency training programs for purposes of graduate medical education payments under the Medicare program.
U.S. House of Representatives
2016-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6333IN THE HOUSE OF REPRESENTATIVESNovember 16, 2016Mr. Kelly of Pennsylvania (for himself and Mr. Buchanan) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act with respect to the accreditation of osteopathic
			 residency training programs for purposes of graduate medical education
			 payments under the Medicare program.
	
		1.Accreditation of osteopathic residency training programs for purposes of graduate medical education
			 payments under the Medicare program
 Section 1886(h)(5) of the Social Security Act (42 U.S.C. 1395ww(h)(5)) is amended— (1)by amending subparagraph (A) to read as follows:
				
 (A)Approved medical residency training programThe term approved medical residency training program means a residency or other postgraduate medical training program, including an osteopathic community residency training program—
 (i)participation in which may be counted toward certification in a specialty or subspecialty; and (ii)which has been approved by an accrediting body certified by the Secretary.;
 (2)by amending subparagraph (D) to read as follows:  (D)Foreign medical graduateThe term foreign medical graduate means a resident who is not a graduate of—
 (i)an accredited school of medicine; (ii)an accredited school of osteopathy; or
 (iii)an accredited school of dentistry or podiatry.;  (3)in subparagraph (G)(iii), by striking Accreditation Council on Graduate Medical Education and inserting accreditor; and
 (4)by adding at the end the following new subparagraphs:  (L)Osteopathic community residency training programThe term osteopathic community residency training program means an osteopathic medical residency training program that primarily relies on physicians who train residents in the residency training program on a volunteer basis while continuing to provide full-time patient care services.
 (M)Multiple accrediting bodies for Allopathic and Osteopathic Medical Residency Training ProgramsThe Secretary shall certify a minimum of two accrediting bodies for the purpose of accrediting medical residency training programs in allopathic and osteopathic medicine..
			